t c summary opinion united_states tax_court mohamed m magan petitioner v commissioner of internal revenue respondent docket no 6909-09s filed date mohamed m magan pro_se jeffrey a schlei for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two nieces whether petitioner is entitled to the earned_income_credit for his two nieces and whether petitioner is entitled to the child_tax_credit and an additional_child_tax_credit for his two nieces background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed petitioner has limited english proficiency and his testimony was given through an interpreter at trial in date petitioner moved from the state of minnesota to the state of california in order to be closer to his sister and her family throughout petitioner’s sister was married and lived with her husband and five children in a single- family home petitioner’s sister was a stay-at-home mom and her husband was a full-time_student who only started working in late from january to date petitioner worked nights although petitioner did not live with his sister and her family during this time he would spend much of his time at their home helping with childcare and doing the family’s errands in addition to assisting with childcare and errands petitioner also provided his sister’s family with financial assistance in date petitioner obtained a job located far away from where his sister and her family lived for the remainder of petitioner was unable to help his sister with child care and errands but he continued to provide financial assistance petitioner’s federal_income_tax return was completed by a professional tax_return_preparer on the return petitioner claimed two dependency_exemption deductions the earned_income_credit and the child_tax_credit and additional_child_tax_credit for two nieces his sister’s daughters in a notice_of_deficiency respondent denied the dependency_exemption deductions the earned_income_credit and the child_tax_credit and additional_child_tax_credit discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner did not allege that sec_7491 applies nor did he introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner b dependency_exemption deductions in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_child or a qualifying_relative a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 a qualifying_relative must not inter alia be a qualifying_child of another taxpayer for the year in issue sec_152 petitioner claims that he is entitled to dependency_exemption deductions for his two nieces because he provided financial assistance as well as help with child care and the family’s errands we commend petitioner for contributing to the support of his sister’s family however he has not demonstrated that he and his nieces shared the same principal_place_of_abode for any portion much less for more than one-half of the taxable_year in issue see sec_152 in addition petitioner’s nieces are the qualifying children of petitioner’s sister and her husband for the year in issue see sec_152 accordingly we hold that petitioner is not entitled to dependency_exemption deductions for his nieces for c earned_income_tax_credit in the case of an eligible_individual sec_32 allows an earned_income_credit an eligible_individual includes an individual who has a qualifying_child for the taxable_year sec_32 as relevant herein a qualifying_child means a qualifying_child as defined in sec_152 sec_32 however as we have just concluded petitioner an eligible_individual also includes an individual who does not have a qualifying_child see sec_32 however an earned_income_credit is available to such an individual only if his or her adjusted_gross_income is less than dollar_figure see revproc_2006_53 sec_3 2006_2_cb_996 because petitioner’s adjusted_gross_income exceeded that amount in petitioner is not entitled to an earned_income_credit for that year without a qualifying_child did not have a qualifying_child as defined in sec_152 in accordingly we hold that petitioner is not entitled to an earned_income_credit for d child_tax_credit and additional_child_tax_credit sec_24 allows taxpayers a credit against tax imposed for each qualifying_child the term qualifying_child is defined by sec_24 to mean a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit as we have previously concluded petitioner did not have a qualifying_child as defined in sec_152 in accordingly we hold that he is not entitled to a child_tax_credit or an additional_child_tax_credit for conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed those arguments we conclude that the arguments do not support results contrary to those reached herein to reflect the foregoing decision will be entered for respondent
